
	
		II
		112th CONGRESS
		2d Session
		S. 3223
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2012
			Mr. Cardin (for himself,
			 Mr. Roberts, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the reduction in the recognition period for built-in gains for S
		  corporations.
	
	
		1.Permanent extension of
			 reduction in recognition period for built-in gains tax
			(a)In
			 generalSubparagraph (A) of section 1374(d)(7) of the Internal
			 Revenue Code of 1986 (relating to recognition period) is amended by striking
			 10-year period and inserting 5-year
			 period.
			(b)Conforming
			 amendmentsParagraph (7) of section 1374(d) of such Code is
			 amended—
				(1)by striking
			 subparagraph (B),
				(2)by redesignating
			 subparagraph (C) as subparagraph (B), and
				(3)in subparagraph
			 (B), as redesignated by paragraph (2), by striking pursuant to section
			 593(e) and all that follows and inserting pursuant to section
			 593(e), subparagraph (A) shall be applied without regard to the phrase
			 5-year..
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
